DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-19 and 21-27 are pending. Claim 20 has been canceled. Claims 21-27 are new. Claims 1-19 have been amended. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broadbent et al. (US 2014/0208781 A1), hereafter referred to as “Broadbent.”
Regarding Claim 1: Broadbent teaches an ice maker (10) for forming ice, the ice maker (10) comprising: a refrigeration system (20) comprising an ice formation device (60); a water system (62, 63, 70) for supplying water to the ice formation device (60), the water system (62, 63, 70) comprising a water reservoir (70) configured to hold water to be formed into ice, passaging (63) providing fluid communication between the water reservoir (70) and the ice formation device (60), and a water level sensor (84, 86, 90) for detecting an amount of water in the reservoir (70), the water level sensor (84, 86, 90) including a fitting (94); and a sensor mount (90d) for mounting the fitting of the water level sensor (84, 86, 90) on the ice maker (10) at a sensing position in which the fitting (94) connects the water level sensor (84, 86, 90) to the reservoir (70) for detecting the amount of water in the reservoir (70); wherein the sensor mount (90d) is configured to be lockingly engaged with the fitting (94) to releasably mount (paragraph [0040], lines 1-14) the fitting (94) on the ice maker (10) at the sensing position.
Regarding Claim 2: Broadbent further teaches wherein locking engagement between the sensor mount (90d) and the fitting (94) is configured to releasably mount the fitting on the ice maker (title) without any additional fasteners (see Figure 5). 
Regarding Claim 4: Broadbent further teaches wherein the sensor mount (90d) comprises a mounting plate (90c) defining a sensor opening (see Figure 5), the fitting (94) configured to be received in the sensor opening (see Figure 5).
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (6,109,055), hereafter referred to as “Kato.”
Regarding Claim 1: Kato teaches an ice maker for forming ice (title), the ice maker (see Figure 1) comprising: a refrigeration system (17) comprising an ice formation device (18); 
a water system (20, 21, 30, 18) for supplying water to the ice formation device (18), the water system (20, 21, 30, 18) comprising a water reservoir (21) configured to hold water to be formed into ice, passaging (20) providing fluid communication between the water reservoir (21) and the ice formation device (18), and 
a water level sensor (31) for detecting an amount of water in the reservoir (21), the water level sensor (31) including a fitting (31a); and 
a sensor mount (31b) for mounting the fitting (31a) of the water level sensor (31) on the ice maker (title) at a sensing position (Column 3, lines 28-32) in which the fitting connects the water level sensor (31) to the reservoir (21) for detecting the amount of water in the reservoir (Column 3, lines 24-28);
wherein the sensor mount is configured to be lockingly engaged with the fitting to releasably mount the fitting on the ice maker (title) at the sensing position (see Figure 3). 
Regarding Claim 2: Kato further teaches wherein locking engagement between the sensor mount (31b) and the fitting (31a) is configured to releasably mount the fitting on the ice maker (title) without any additional fasteners (Column 3, lines 24-28). 
Regarding Claim 4: Kato further teaches wherein the sensor mount (31b) comprises a mounting plate (31c) defining a sensor opening (see Figure 2), the fitting (31a) configured to be received in the sensor opening (see Figure 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (6,109,055), hereafter referred to as “Kato,” in view of Hofmann (4, 283, 645). 
Regarding Claim 3: Kato fails to teach wherein the fitting is lockingly engageable with the sensor mount by a bayonet connection. 
Hofmann teaches a fitting (35) is lockingly engageable (see Figure 1) with a mount (36) by a bayonet connection (lobes 33 and 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fitting is lockingly engageable with the sensor mount by a bayonet connection to the structure of Kato as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63).
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 2014/0208781 A1), hereafter referred to as “Broadbent,” in view of Etter et al. (US 2012/0090406 A1), hereafter referred to as “Etter.” 
Regarding Claim 5: Broadbent fails to teach wherein the fitting comprises a shaft extending along a shaft axis from a proximal end portion to a distal end portion, a bayonet arm extending radially outward from the shaft, and a flange extending radially outward from the shaft at a location proximally spaced from the bayonet arm such that a gap extends along the shaft axis between the bayonet arm and the flange. 
Etter teaches a fitting (3) comprises a shaft (32) extending along a shaft axis from a proximal end portion to a distal end portion (see Figure 1), a bayonet arm (45) extending radially outward from the shaft (32), and a flange (31 and 33) extending radially outward from the shaft (32) at a location proximally spaced from the bayonet arm such that a gap (see Figure 1, 25) extends along the shaft axis (see Figure 1) between the bayonet arm (45) and the flange (31 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fitting comprises a shaft extending along a shaft axis from a proximal end portion to a distal end portion, a bayonet arm extending radially outward from the shaft, and a flange extending radially outward from the shaft at a location proximally spaced from the bayonet arm such that a gap extends along the shaft axis between the bayonet arm and the flange to the structure of Broadbent as taught by Etter in order to advantageously select connection from a variety of know connection means (see Etter, paragraph [0021], lines 1-2). 
Regarding Claim 6: Broadbent modifies supra further teaches wherein the sensor opening (see Figure 5 of Broadbent, gap in 99) is configured such that, when the fitting (94 of Broadbent) is in a first rotational position about the shaft axis (32 of Etter), the fitting (94 of Broadbent) is passable into the opening by movement along the shaft axis (32 of Etter) until the flange (31 and 33 of Etter) engages the mounting plate (90c of Broadbent). 
Regarding Claim 7: Broadbent modified supra further teaches wherein when the flange (31 and 33 of Etter) engages the mounting plate (90C of Broadbent), the fitting (94 of Broadbent) is rotatable about the shaft axis (32 of Etter) from the first rotational position in a locking rotational direction to a second rotational position in which a portion of the mounting plate (90c of Broadbent) is captured in the gap (see Figure 1, 25 of Etter) between the flange (31 and 33 of Etter) and the bayonet arm (45 of Etter). 
Regarding Claim 8: Broadbent fails to teach wherein the mounting plate comprises a detent configured to engage the flange when the fitting is in the second rotational position to retain the fitting at the second rotational position. 
Etter teaches a mounting plate (34) comprises a detent (11) configured to engage the flange (31) when a fitting (3) is in a second rotational position to retain the fitting (3) at the second rotational position (paragraph [0047], lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mounting plate comprises a detent configured to engage the flange when the fitting is in the second rotational position to retain the fitting at the second rotational position to the structure of Broadbent as taught by Etter in order to advantageously use magnets to further control the rotation of the shaft (see Etter, paragraph [0047], lines 1-11). 
Regarding Claim 9: Broadbent modified supra further teaches wherein the flange (31 and 33 of Etter) includes a recess (space for pin 11 of Etter) configured to receive the detent (11 of Etter) when the flange is in the second rotational position (paragraph [0047], lines 1-11 of Etter), the recess (space for pin 11 of Etter) being angularly offset from the bayonet (45 of Etter) arm about the shaft axis (of 32 of Etter). 
Regarding Claim 10: Broadbent fails to teach wherein the mounting plate comprises a counter-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position in a counter-rotational direction away from the second rotational position. 
Etter teaches wherein a mounting plate (34) comprises a counter-rotation stop (36) configured to inhibit rotation of a fitting (32’’) about a shaft axis (of 32) from a first rotational position in a counter-rotational direction away from a second rotational position (paragraph [0047], lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mounting plate comprises a counter-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position in a counter-rotational direction away from the second rotational position to the structure of Broadbent as taught by Etter in order to advantageously use magnets to further control the rotation of the shaft (see Etter, paragraph [0047], lines 1-11). 
Regarding Claim 11: Broadbent fails to teach wherein the mounting plate comprises an over-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position beyond the second rotational position. 
Etter teaches wherein amounting plate (34) comprises an over-rotation stop (36) configured to inhibit rotation of a fitting (32’’) about a shaft axis (of 32) from a first rotational position beyond a second rotational position (paragraph [0047], lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mounting plate comprises an over-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position beyond the second rotational position to the structure of Broadbent as taught by Etter in order to advantageously use magnets to further control the rotation of the shaft (see Etter, paragraph [0047], lines 1-11).
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (6,109,055), hereafter referred to as “Kato,” in view of Hofmann (4, 283, 645) and Patel et al. (US 2003/0091440 A1), hereafter referred to as “Patel.”
Regarding Claim 12: Kato teaches an ice maker (title) for forming ice (abstract, lines 1-3), the ice maker (see Figure 1) comprising: a refrigeration system (17) comprising an ice formation device (18); a water system (21, 22, 30) for supplying water to the ice formation device (18), the water system (21, 22, 30) comprising a water reservoir (21) configured to hold water to be formed into ice, passaging (20) providing fluid communication between the water reservoir (21) and the ice formation device (18), and a water pump (30) configured to pump water from the water reservoir (21) through the passaging (20) to the ice formation device (18); and a pump mount (32) for mounting the water pump on the ice maker (see Figure 1) for pumping water from the water reservoir (21) through the passaging (20).
Kato fails to teach wherein the water pump is configured to be connected to the pump mount by a bayonet connection; the water pump comprising a pump motor and an intake assembly fixed to the pump motor; and by rotating the pump motor and the intake assembly together as a unit in relation to the pump mount. 
Hofmann teaches a water pump (29) is configured to be connected to a pump mount (9) by a bayonet connection (lobes 33 and 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the water pump is configured to be connected to the pump mount by a bayonet connection to the structure of Kato as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63). 
Patel teaches a water pump (10) comprising a pump motor (134) and an intake assembly (see paragraph [0040]) fixed to the pump motor (134); and by rotating the pump motor (134) and the intake assembly (see paragraph [0040]) together as a unit in relation to a pump mount (claim 12; housing 138, see paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the water pump comprising a pump motor and an intake assembly fixed to the pump motor; and by rotating the pump motor and the intake assembly together as a unit in relation to the pump mount to the structure of Kato modified supra as taught by Patel in order to advantageously provide a secure and sealing connection of the pump elements (see Patel, abstract). 
Regarding Claim 13: Kato further teaches wherein the water pump (30) is further configured to be connected to the pump (30) by a screw (54). 
Regarding Claim 14: Kato further teaches further comprising a housing (40) having a pump access opening (hole in 30) through which the water pump (30) is accessible in the housing (see Figure 3). 
Regarding Claim 15: Kato modified supra further teaches wherein the pump mount (32 of Kato modified by 9 of Hofmann) has a bayonet connection region (lobes 33 and 34 area of Hofmann) at which the water pump (30 of Kato) is configured to be connected to the pump mount (32 of Kato modified by 9 of Hofmann) by the bayonet connection (lobes 33 and 34 of Hofmann) and a screw connection region (51 of Hofmann) at which the water pump (30 of Kato) is configured to be connected to the pump mount (32 of Kato modified by 9 of Hofmann) by the screw (51 of Hofmann), the screw connection region (51 of Hofmann) being closer to the pump access opening (hole in 30 of Kato) than the bayonet connection region (lobes 33 and 34 area of Hofmann).
Regarding Claim 16: Kato fails teach wherein the water pump comprises a mounting flange including a bayonet arm.
Hofmann teaches a water pump (29) comprises a mounting flange (36 and 50) including a bayonet arm (lobes 33). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the water pump comprises a mounting flange including a bayonet arm to the structure of Kato as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63). 
Regarding Claim 17: Kato fails to teach wherein the pump mount comprises a mounting plate, a receiver, and a bayonet slot between the receiver and the mounting plate. 
Hofmann teaches a pump mount (2) comprises a mounting plate (35), a receiver (30), and a bayonet slot (gap between parts) between the receiver and the mounting plate (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the pump mount comprises a mounting plate, a receiver, and a bayonet slot between the receiver and the mounting plate to the structure of Kato as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63). 
Regarding Claim 18: Kato modified supra further teaches wherein the mounting flange (36 and 50 of Hofmann) is configured to be slidably engaged with the mounting plate (35 of Hofmann) for rotation about an axis from a first rotational position in which the bayonet arm (33 of Hofmann) is spaced from the bayonet slot (gap between parts of Hofmann) to a second rotational position in which the bayonet arm is received in the bayonet slot (Column 1, lines 50-63 of Hofmann). 
Regarding Claim 19: Kato modified supra further teaches wherein the mounting flange (50 of Hofmann) further comprises a screw arm (51 of Hofmann) spaced apart from the bayonet arm (lobes 33 of Hofmann). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (6,109,055), hereafter referred to as “Kato,” in view of Hofmann (4, 283, 645) and Lobanoff (3,876,327).

Regarding Claim 21: Kato teaches an ice maker for forming ice (title), the ice maker (title) comprising: a refrigeration system (17) comprising an ice formation device (18); and a water system (21, 22, 30) for supplying water to the ice formation device (18), the water system comprising a water reservoir (21) configured to hold water to be formed into ice (Column 2, lines 54-60), passaging (20) providing fluid communication between the water reservoir (21) and the ice formation device, a water pump (30) configured to pump water from the water reservoir (21) through the passaging to the ice formation device (18, Column 2, lines 48-55), and a water level sensor (31) for detecting an amount of water in the reservoir (21); 
a mounting plate (32) connected to at least one of the water level sensor (31) and the water pump (30); and a support (39 and 40) comprising at least one vertically extending support wall formed from a single monolithic piece of material (see 39 in Figure 2), the vertically extending support wall including first and second integrally formed connectors (end plates of 39); wherein the first connector is configured to attach the mounting plate (32) to the support and the second connector is configured to attach the pump (30) to the support such that the support supports the mounting plate and the water reservoir (21) and positions the mounting plate (32) with respect to the water reservoir (21) so that at least one of (a) the water level sensor (31) connected to the mounting plate (32) is configured to detect the amount of water in the reservoir and (b) the water pump (30) connected to the mounting plate (32) is configured to pump water from the water reservoir (21) through the passaging (20).
Kato modified supra fails to teaches that the support is molded material. 
Lobanoff teaches a water pump (title) made of molded material (Column 3, lines 63-68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the support is molded material to the structure of Kato modified supra as taught by Lobanoff in order to advantageously increase the strength of the pump parts and improve resistance to wear and tear during use (see Lobanoff, Column 1, lines 5-16). 
Regarding Claim 22: Kato modified supra further teaches wherein the molded support is formed by compression molding (Column 3, lines 63-68 of Lobanoff).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., interpreting locking to inherently require a specific structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Under broadest reasonable interpretation, the claim limitations only require that the mount and the fitting structure of claims 1-12, specifically claim 1, be able to be engaged in a fixed assemble state. The claims do not recite specific structure to perform the engagement. Therefore, once the structures of Kato and Broadbent are engaged and locked into assembly, the claim requirements are met. 


Allowable Subject Matter
Claims 23-27 would be allowable if rewritten or amended without patently significantly broadening the claims to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in dependent Claim 23-27 are not disclosed nor taught by the prior art. 

The closest prior art of record is Kato et al. (6,109,055), hereafter referred to as “Kato,” Broadbent et al. (US 2014/0208781 A1), hereafter referred to as “Broadbent,” Etter et al. (US 2012/0090406 A1), hereafter referred to as “Etter.”

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach a refrigeration system, a water system, a mounting plate and a connector. 
However, the references relied upon fail to teach specific the limitations of claims 23-27. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollen et al. (US 2006/0026985 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                                       

/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763